COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




 
 
 
 
 
 
IN RE: DONNY L. BRETZ
 
                          
  
 
                           


 
'
 
'
 
'
 
'


 
 
 
 
No. 08-02-00538-CR
 
AN ORIGINAL
  PROCEEDING IN 
 
MANDAMUS




OPINION ON PETITION FOR WRIT OF MANDAMUS
 
Relator Donny L. Bretz seeks a writ of
mandamus compelling the trial court to appoint him an attorney to assist with
the filing of a motion for forensic DNA testing.  See Tex.
Code Crim. Proc. Ann. art. 64.01(c)
(Vernon Supp. 2003).  Bretz claims that he filed a motion requesting counsel and
that the trial court denied the motion without conducting a hearing.  Bretz has not,
however, provided this Court with a certified or sworn copy of the trial court=s order denying the motion.  See Tex.
R. App. P. 52.3(j)(1)(A).  Accordingly, the petition for writ of
mandamus is denied without prejudice. 
This denial does not constitute a ruling on the merits of Bretz=s complaint.
January 30, 2003
 
RICHARD BARAJAS, Chief Justice
 
 
Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.
(Do not publish)